Name: Decision No 3073/73/ECSC of the Commission of 31 October 1973 on the sale of iron and steel products in certain EFTA countries
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  Europe;  economic geography;  organisation of transport;  iron, steel and other metal industries
 Date Published: 1973-11-15

 Avis juridique important|31973S3073Decision No 3073/73/ECSC of the Commission of 31 October 1973 on the sale of iron and steel products in certain EFTA countries Official Journal L 314 , 15/11/1973 P. 0001 - 0002 Finnish special edition: Chapter 13 Volume 3 P. 0166 Greek special edition: Chapter 08 Volume 1 P. 0113 Swedish special edition: Chapter 13 Volume 3 P. 0166 Spanish special edition: Chapter 08 Volume 2 P. 0039 Portuguese special edition Chapter 08 Volume 2 P. 0039 DECISION No 3073/73/ECSC OF THE COMMISSION of 31 October 1973 on the sale of iron and steel products in certain EFTA countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Articles 2 to 6, 60, 70 and 95 (1) and (2) thereof; Whereas the Community shall be bound, together with its Member States, by Agreements concluded with the Republic of Austria, the Republic of Finland, the Kingdom of Sweden and the Portuguese Republic, from the date on which these Agreements take effect in accordance with the relevant provisions; Whereas under these Agreements the countries referred to above have undertaken to apply to their territory and in their relations with the Community the same price Regulations as are applied within the Community on the basis of Article 60 of the Treaty ; whereas the Community has in turn undertaken to extend the application of the Regulations based on Article 60 to include transactions performed by undertakings from the Community in the markets of these countries; Whereas it has appeared necessary, upon the enlargement of the Community, to supplement the implementing Decisions of Article 60 of the Treaty establishing the European Coal and Steel Community with an obligation on undertakings in the steel industry within the Community requiring them to publish additional agreements on transport in respect of links involving marine transport ; whereas it is necessary to extend this obligation to sales of iron and steel products in the territories referred to in this Decision; Whereas such an extension of these Regulations is not provided for in the Treaty ; whereas it nevertheless complies with the provisions of Article 5, which assigns to the Community in particular the task of ensuring the establishment, preservation and observance of normal conditions of competition ; whereas this extension is also designed to realize the Community's objectives in particular with regard to those of promoting international trade and ensuring that fair limits are conformed to in external market prices (Article 3, f); Whereas this extension accordingly constitutes a case for which the Treaty does not provide within the meaning of Article 95 (1) and (2); Whereas adequate measures must be taken to ensure that these rules are extended ; whereas it is advisable to make provision for the application of penalties as provided for in Article 64 of the Treaty in the case of infringement; Whereas the extension of these rules shall not have the effect of preventing any amendment to them in accordance with the procedure provided for in the Treaty ; whereas any amendments made to the Regulations passed in pursuance of Article 60 must also be extended to include transactions performed in the markets of the countries concerned; Whereas the Community has the power, as a result of the Agreements referred to above, to suspend application of the extended rules in the event of the protective measure provided for in this connection being applied; After consultation with the Advisory Committee and with the unanimous endorsement of the Council of Ministers, HAS ADOPTED THIS DECISION: Article 1 The provisions of Article 60 of the Treaty establishing the European Coal and Steel Community, together with those contained in the Decisions made in pursuance of this Article, shall apply to transactions by undertakings in the coal and steel industry within the meaning of Article 80 of the ECSC Treaty which are performed within the territories of the Republic of Austria, the Republic of Finland, the Kingdom of Sweden and within the European territory of the Portuguese Republic and cover the products listed in Annex I of the ECSC Treaty under Nos 4 200 to 4 500 inclusive. Article 2 The provisions of Commission Decision No 73/152/ECSC of 23 May 1973 obliging undertakings in the iron and steel industry to publish additional Agreements on transport in respect of links involving marine transport between ports within the Community shall apply to links involving marine transport between Community ports and ports in those countries referred to in Article 1 of this Decision. Article 3 The provisions of Article 64 of the ECSC Treaty shall apply to those undertakings which do not comply with the provisions of Articles 1 and 2 of this Decision. Article 4 In the event of the safeguard clauses contained in the Agreements reached between each of the States specified in Article 1 and the European Coal and Steel Community being applied, the Commission may suspend the application of this Decision in connection with transactions performed in the territory of the State concerned. Article 5 The entry into force of this Decision shall, for each country referred to in Article 1 of this Decision, coincide with the entry into force of the Agreement between the European Coal and Steel Community and its Member States for the one part and the individual country for the other. The dates on which these Agreements shall enter into force, will be published in the Official Journal of the European Communities. Article 6 This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI